Mr. Chief Justice Hemphill
delivered the opinion of the court.
The deceased intestate was a captain in the Georgia battalion, was taken prisoner at the battle of the Ooletto on the 19th of March, 1836, and was murdered at the massacre of Fannin’s command on the 27th of March, 1836. The action is instituted by his heirs still residing in the United States, to recover a certificate for a league and labor of land as the head-right of the said deceased; and it is brought in the district court by virtue of the 11th section of the act supplementary to an act to detect fraudulent land certificates. See 5th vol. Laws, p. 173. This section requires the applicants to comply with all the formalities prescribed by the act. This direction is very indefinite, but it has always been held to require an applicant for an original certificate to comply with the requisites prescribed in cases of application for the re-establishment of certificates not recommended by the commissioner's appointed under the “ act to detect fraudulent land certificates.” The claim is required, then, to be proven in the manner provided by the land law of December 14, 1837.
The jurisdiction of the court is limited in the investigation of claims by the provisions of the law of 1837, and the allowance or rejection of the claim must depend on the establishment or otherwise of the facts prescribed by that law. "We have often decided that under the provisions of the constitution referred to in the brief of the appellee, and under the 12th section of the law of 1837, the presence of the family in the country at the date of the declaration of independence was necessary to support a claim for a league and labor of land, except in the cases of officers and soldiers who, if their families arrive in the country before the first day of January, 1840, were entitled to the same quantity of land, that they would have been if their families had emigrated to the country with them. The provision cited from the constitution shows, we think, very clearly that resident families were in the contem*273plation of the members of the convention, and not those dom-iciliated on a foreign soil, and who, as in the present case, might never remove to the republic.
It is true that the joint resolution of the 24th of May, 1838, authorizing the grant of a certificate of a headright to the heirs of the deceased, on a certificate from the secretary of war, does not require the facts to be established as required by the law of 1837, but this certificate without other proof (which when required must be in accordance with the law of 1837) would not authorize a grant of more than one-third of a league as a headright, as it could furnish no evidence of the marriage of the deceased, or of his being the head of the family. 'What may be the political obligation of the government arising from the decree of the convention of the 17th of March, 1836, it is unnecessary to inquire.
The compliance with such obligations belongs exclusively to the political department of the government, and if wholly ■neglected, it is not within the competency of a judicial tribunal to afford redress.
But on fair principles of construction the heirs of the deceased might well be held, even under that decree, to be entitled to not more than one-third of a league of land, as they could under that decree claim what would have been due him under the law of colonization, and tested by these laws he would, unless his family had been in the country, be entitled to only one-third of a league of land.
■ But whatever may be the construction of the decree, the law of 1837, in conformity with which we are exercising jurisdiction, does 'not authorize a grant of a league and labor of land to a claimant or to his heirs, whose family was not at the declaration of independence in the country, nor in the case of an officer or soldier whose family had not arrived before the first day of January, 1840.
Let the judgment of the court below.be affirmed.